Citation Nr: 1760426	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  15-27 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder (claimed as paranoid schizophrenia, posttraumatic stress disorder (PTSD), and impulse control disorder).

2.  Entitlement to a rating in excess of 10 percent for residuals of chalazia removal, right upper eyelid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2013 rating decision in which the RO denied reopening the claim for service connection for a psychiatric disorder and a rating in excess of 10 percent for residuals of chalazia removal, right upper eyelid. In August 2013, the Veteran filed a notice of disagreement (NOD).  In June 2015, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2015.

In February 2017, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing is of record.

In April 2017, the Board remanded these claims to the agency of original jurisdiction (AOJ).  After accomplishing further action, the AOJ continued to deny these claims (as last reflected, most recently, in a July 2017 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems. 

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Most recently, in an October 2009 rating decision, the RO declined to reopen a claim for service connection for an acquired psychiatric disorder (claimed as paranoid schizophrenia, PTSD and impulse control disorder); the Veteran did not appeal that denial, and no pertinent exception to finality applies.

3.  Evidence associated with the record since the October 2009 rating decision, when considered by itself or in connection with evidence previously assembled, either does not relate to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, or raise a reasonable possibility of substantiating that claim.

4.  Pertinent to the August 22, 2011 filing of the current claim for increase, chalazia removal, right upper eyelid has been manifested solely by photophobia; any decreased visual acuity is the result of nonservice-connected cataracts.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision in which the RO denied the application to reopen the claim for service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  As pertinent evidence received since the October 2009 rating decision is not new and material, the requirements for reopening the claim for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for a rating in excess of 10 percent for residuals of chalazia removal, right upper eyelid, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code (DC) 6018 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (Nov. 21, 2014).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a September 2011 pre-rating letter provided notice regarding what information and evidence was needed to substantiate the petitions to reopen the previously denied service connection service connection claim.  The letter also advised the Veteran as to what information and evidence was needed to satisfy the elements of an increased rating claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Moreover, the September 2011 letter provided notice to the Veteran regarding the need to submit new and material evidence and explaining the meaning of "new and material evidence."  The July 2013 rating decision reflects the RO's initial adjudication of the claims after issuance of the September 2011 letter.  Hence, this letter meets Pelegrini's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations.  Also of record and considered in connection with claim herein decided are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with any claim herein decided, prior to appellate consideration, is required.

In particular, the Board notes that the Veteran has been afforded adequate VA examinations in September 2011 and February 2015, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate the eye disability here at issue. 

As for the Veteran's February 2017 Board hearing, during the hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was elicited regarding the current symptoms of his eye disability, the history of any acquired psychiatric disorder and whether there were any outstanding medical records available.  See T. at p. 4-15.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was not prejudicial, inasmuch as, following the hearing, the claims were remanded for additional development, as a result of which additional evidence was subsequently added to the record.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With respect to the Board's April 2017 remand, it is noted that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board remanded the instant claims to obtain updated VA treatment records, obtain outstanding Social Security Administration (SSA) records, and readjudicate the case in an SSOC.  Thereafter, VA treatment records dated through May 2017 were obtained and SSA records were obtained.  Thereafter, the claims were readjudicated in an August 2017 SSOC.  Although the AOJ sent the letter inviting the Veteran to provide, or provide authorization to obtain, any additional pertinent evidence, as directed, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  

Accordingly, the Board finds that there has been substantial compliance with the April 2017 Board remand directives such that no further action is necessary in this regard.  Id.; see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each claim herein decided, at this juncture. Any such error is deemed harmless and does not preclude appellate consideration of either of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Application to Reopen

At the time of the prior denials and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

Historically, in October 1981, the Veteran filed a claim for service connection for a mental condition.  In a December 1981 rating decision, service connection for a mental condition was denied.  That rating decision explained that the Veteran was diagnosed with paranoid personality disorder with explosive traits.  The rating decision further explained that service treatment records (STRs) clearly showed that the Veteran's personality defect was present for many years and was not a disease within the meaning of VA regulations.  Further, there was no evidence of any other mental condition that was related to service.  Subsequently, the Veteran filed an NOD to the December 1981 rating decision.  A February 1982 SOC continued the denial of service connection for a mental condition.  The Veteran did not perfect an appeal of the December 1981 rating decision.  At the time of the December 1981 rating decision (and February 1982 SOC issued in furtherance of the Veteran's unperfected appeal), service treatment records (STRs), service personnel records (SPRs), and various statements of the Veteran were of record.

Subsequently, the Veteran made several attempts to reopen his claim for service connection for a psychiatric disorder, variously characterized as a mental disorder, PTSD, and a personality disorder.  Following a June 1983 application to reopen, the RO denied reopening the claim in a June 1983 decision.  Then, after an October 1984 application to reopen, the RO denied reopening in a November 1984 decision.  Following an April 1993 claim, service connection for PTSD was denied in a December 1993 rating decision.  In May 2003, the Veteran again filed an application to reopen.  Ultimately, the Veteran perfected an appeal of the October 2009 rating decision, which denied reopening his claim for service connection.  Then, in August 2007, the Board denied the application to reopen as there was no evidence showing that any diagnosed psychiatric disorder was related to service.

Most recently, in July 2009, the Veteran again sought to reopen his claim for service connection for a psychiatric disorder.  In an October 2009 rating decision, the application was again denied as there was no evidence showing a relationship between any diagnosed psychiatric disorder and military service.  Although the Veteran was notified of this determination later in October 2009, he did not appeal this decision, and no new and material evidence was received during the one-year appeal period following the notice of the decision.  Therefore, the October 2009 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(d)(3); §§ 3.104, 3.156(b), 20.302, 20.1103.  Moreover, no pertinent exception to finality applies.  No new and material evidence was received during the one year appeal period following the notice of the decision.  See 38 C.F.R. § 3.156(b).  Furthermore, no additional service records have been received at any time pertinent to the previously disallowed claims for service connection for an acquired psychiatric disorder, warranting readjudication of either claim.  See 38 C.F.R. § 3.156(c).  At the time of the October 2009 denial, STRs, SPRs, the reports of VA examinations, VA treatment records, and various statements of the Veteran were of record.

In this case, the Veteran filed a request to reopen his previously denied claims for service connection for an acquired psychiatric disorder in August 2011.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the record since the October 2009 rating decision includes additional VA outpatient records, additional written statements by the Veteran and the transcript of the 2017 Board hearing.

The clinical evidence, to include SSA records, reflects the Veteran's complaints of psychiatric symptoms and treatment for those symptoms.  Further, at the 2017 Board hearing the Veteran attested to purported in-service events.  Notably, the clinical evidence of record does not contain any statement or indication that any diagnosed psychiatric disorder is etiologically related to service or had its onset therein.  While those clinical records do contain the Veteran's assertions that his psychiatric symptoms are related to service, no clinician has offered an opinion or even indication that any diagnosed psychiatric disorder is etiologically related to service.

While the Board finds that the above referenced medical evidence is "new" in that it was not previously before agency decision makers, the Board also determines that this evidence is not "material" for purposes of reopening the claim for service connection.  Simply stated, as the evidence does not indicate that any diagnosed psychiatric disorder is related to service or had its onset therein, the evidence is not material to the application to reopen the claim for service connection for an acquired psychiatric disorder.

Furthermore, to the extent that the Veteran asserts that any diagnosed psychiatric disorder is related to his period of active service, the Board points out that similar assertions were before the AOJ at the time of the last final denial.  The Board acknowledges that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, it has not been shown that the Veteran is competent to attest to the etiology of a psychiatric disorder.   See Jandreau, supra.  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently attest to the etiology of a mental health disorder, the lay assertions in this regard have no probative value.

Therefore, where, as here, resolution of the appeal turns on medical matters not capable of being established by lay assertions, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder are not met, and the December 1981 AOJ denial of the claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in determining the present level of a disability for any increased rating claim, the Board must consider the appropriateness of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods during which the service-connected disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, staged rating of the disability may be warranted.

Conjunctivitis is evaluated according to Diagnostic Code 6018.  A 10 percent rating is assignable for active conjunctivitis with objective findings, such as red thick conjunctivae, mucous secretion, etc.).  Inactive conjunctivitis is to be evaluated based on residuals, such as visual impairment and disfigurement.  38 C.F.R. § 4.79, Diagnostic Code 6018 (2015). 

The Veteran was afforded a VA examination in October 2011.  There, it was noted that the Veteran had a chalazion removed from his right eyelid in 1970.  The Veteran reported that he is sensitive to light and having blurry vision in his left eye.  He also stated that he has headaches a few times per week.  Visual acuity in the right eye was 20/70 for uncorrected distance and uncorrected near.  Corrected distance and near was 20/40 or better.  There was no visual field defect.  It was noted that the Veteran experiences photophobia due to corneal scarring.

The Veteran was afforded a VA examination in February 2015.  There, visual acuity was noted as 20/70 or better for uncorrected distance and near.  Corrected distance and near was 20/40 or better.  The examiner stated that the Veteran's service-connected disability is stable, but the Veteran has cataracts, which are distinct and not related, that impact his visual acuity.

VA and private treatment records associated with the claims file reflect complaints of sensitivity to light, as reflected in the VA examination reports, which are discussed above.

In light of the above, a rating in excess of 10 percent is not warranted.  A 10 percent rating is the maximum rating allowed under DC 6018.  To that end, the only symptom associated with the Veteran's service-connected disability is photophobia.  While that symptom is not specifically noted within the rating criteria, the specific language notes that symptoms outside those listed can be used to determine the appropriateness of a 10 percent rating under DC 6108.  See 38 C.F.R. § 4.79, DC 6018 ("red, thick conjunctivae, mucous secretion, etc").  

Further, while the DC references rating based on visual acuity, the February 2015 VA examiner explained that the Veteran's service-connected disability is stable and his visual acuity is only impacted by his nonservice-connected cataracts.  There is no evidence counter to the February 2015 VA examiner's explanation that visual acuity is not impacted by the service-connected disability, but is impacted by nonservice-connected cataracts.  Thus, a separate rating based on impairment of visual acuity is not warranted.  Therefore, for the above reasons, a rating in excess of 10 percent for the service-connected disability is not warranted.

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no pertinent point has the Veteran's service-connected right eye disability reflected so exceptional or so unusual a picture as to render inadequate the applicable schedular criteria for evaluating any of these disabilities, and to  warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected right eye disability at all pertinent points.  The rating schedule contemplates visual impairments.  Although the Veteran's symptom of photophobia is not specifically listed, DC 6018 lists multiple objective findings and provides for those outside the specific symptoms listed ("red, thick conjunctivae, mucous secretion, etc").  Indeed, as discussed above, the only symptom associated with the Veteran's service-connected disability is sensitivity to light.  Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected right eye disability.  As such, the Board finds that the rating schedule is adequate to evaluate the disability at issue here, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that is not attributed to a specific service-connected disability.  Rather, all associated symptoms have been considered in evaluating each of the disabilities under consideration.  Moreover, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484 (2016) ("the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  As such, further discussion of the holding in Johnson is unnecessary, 

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the Court has held that a request for a total disability rating based on individual unemployability (TDIU) may be a component of a claim for higher rating, whether expressly raised by a Veteran or reasonably raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this instance, there is no suggestion that the right eye disability alone renders the Veteran unemployable.  Thus, this matter will not be considered further.

For all of the foregoing reasons, the Board finds that the preponderance of the evidence is against assignment of any higher rating for chalazia removal, right upper eyelid at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






ORDER

As new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder has not been received, the appeal as to this matter is denied.

A rating in excess of 10 percent for residuals of chalazia removal, right upper eyelid, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


